 

EXHIBIT 10.2







NOTE EXCHANGE AGREEMENT




This AGREEMENT (the “Agreement”) is made as of the 24th day of May, 2012, by and
between:

Wong Tsan Tung, an individual having an address for notice and delivery located
at Flat A2, 3/F, 40 Ma Tau Kok Road, Kowloon, Hong Kong

(referred to as “Holder”)

And

Stevia First Corp., a Nevada corporation (the “Company”).




R E C I T A L S:

FIRST, Holder is the registered holder of the Company’s promissory notes with an
aggregate outstanding principal balance of Forty-One Thousand Eight Hundred
Dollars ($41,800.00) (the “Notes”) and accrued interest payable as of the date
of this Agreement (such principal and accrued interest, the “Exchange
Consideration”).

SECOND, Holder desires to exchange all of Holder’s right, title and interest in
and to the Notes, including all accrued but unpaid interest, for an aggregate of
Forty-Nine Thousand Three Hundred Seventy-Eight (49,378) shares (the “Shares”)
of the Company’s common stock, and to have the Shares registered in the name of
the Holder on the terms and conditions provided for in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto agree as follows:


I.  EXCHANGE OF NOTES.




1.01

Delivery of Notes.  Subject to the terms and conditions of this Agreement, at
the Closing (a) Holder shall assign, transfer and deliver the Notes to the
Company for cancellation, and (b) the Company shall issue the Shares to Holder
at the closing as further described in Section 1.03 hereof (the "Closing"), free
and clear of all liens, charges, or encumbrances of whatsoever nature.   At the
Closing the Notes shall be marked “cancelled”, and shall terminate and become
void, and all accrued and unpaid interest on the Notes shall be cancelled.



1.02

Consideration.  The Shares shall be the sole consideration for the





--------------------------------------------------------------------------------

exchange and cancellation of (a) the Notes and (b) all accrued and unpaid
interest on the Notes, and the parties acknowledge and agree that Holder is
acquiring the Shares for an aggregate consideration equal to the Exchange
Consideration.  Holder shall have no other remedy or recovery against the
Company in connection with the sale, issuance and exchange of the Notes



1.03

Closing.  The Closing of the transactions provided for in this Agreement shall
take place on or before May 31st, 2012.  If the Closing does not take place on
or before June 15th, 2012, this Agreement shall terminate and the parties shall
have no obligations hereunder.




II.  REPRESENTATIONS AND WARRANTIES BY THE HOLDER.

The Holder hereby represents and warrants to the Company that to the best of the
Holder’s knowledge, with the intent that the Company will rely on these
representations and warranties in entering into this Agreement, and in
concluding the  transactions contemplated by this Agreement, that:



3.01

Representations Regarding the Acquisition of the Shares.

(a)  The undersigned Holder understands that the Shares are being issued without
registration under the Securities Act of 1933, as amended (the “Securities Act”)
in reliance, in part, upon the exemptions provided in Section 3(a)(9) and
Section 4(2) of the Securities Act and Regulation S (“Regulation S”) promulgated
under the Securities Act.  Holder further understands that such exemptions
depend in part upon, and that the Shares are being issued in reliance on, the
representations and warranties set forth in this Agreement;



(b)

  The undersigned Holder understands that (i) the Shares have not been
registered under the Securities Act, or any applicable state securities laws,
and may not be sold, offered for sale, pledged or hypothecated or otherwise
transferred in the absence of such registration or an exemption from such
registration requirements under the Securities Act, (ii) any such transfer may
also be subject to compliance with applicable state securities laws and the laws
of other applicable jurisdictions and (iii) the Shares have not been approved or
disapproved by the United States Securities and Exchange Commission or any state
or foreign securities agencies;

(c)  The undersigned Holder understands and acknowledges that the certificate or
certificates evidencing the Shares, and any substitutions or replacements
thereof, shall bear a legend in substantially the following form:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT. ANY
SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE





2




--------------------------------------------------------------------------------

WITH APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF OTHER APPLICABLE
JURISDICTIONS;”

(d)  The Holder is not an underwriter and is acquiring the Shares solely for
investment for the account of the Holder and not with a view to, or for, resale
in connection with any distribution within the meaning of the federal securities
act, the state securities acts or any other applicable laws;

(e)  The Holder understands the speculative nature and risks of investments
associated with the Company and confirms that the Shares are suitable and
consistent with his investment program and that his financial position enables
him to bear the risks of this investment;

(f)  The Holder represents that he is sophisticated and has had the opportunity
to ask questions of the Company and receive additional information from the
Company to the extent that the Company possessed such information, or could
acquire it without unreasonable effort or expense necessary to evaluate the
merits and risks of any investment in the Company.  Further, the Holder has been
given or has had access to:  (1) all material books and records of the Company;
(2) all material contracts and documents relating to the Company and this
proposed transaction; (3) an opportunity to question the appropriate executive
officers of the Company; and, (4) all reports and registration statements filed
with the SEC.  The Holder is not relying on any representations or warranties of
the Company regarding the Shares other than as expressly set forth herein;



3.02

Authority.  The Holder has the power and authority to execute and deliver this
Agreement, to perform his obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Holder and constitutes a valid and binding instrument,
enforceable in accordance with its terms.



3.03

No Violation.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will constitute a violation
or default under any term or provision of any contract, commitment, indenture,
other agreement or restriction of any kind or character to which the Holder is a
party or by which the Holder is bound.



3.04

Restricted Shares.  The Holder hereby agrees that such shares are restricted
securities pursuant to Rule 144(“Rule 144”) under the Securities Act and
Regulation S, and therefore the Shares are subject to federal securities laws
and applicable regulations in that the Shares may be resold without registration
under the Act only in certain limited circumstances.  In this connection, the
Holder represents that it is familiar with Rule 144 and Regulation S as
presently in effect, and understands that the resale limitations imposed by Rule
144, Regulation S and by the Securities Act. The Holder acknowledges that the
Company has not undertaken to register the Shares pursuant to the Securities Act
and will have no obligation to effect any registration of the Shares under the
Securities Act or to assist the Holder in complying with any exemption from
registration under the Securities Act or any state securities laws.



3.05

Regulation S Representations.  The Holder hereby represents and





3




--------------------------------------------------------------------------------

warrants as follows:



(a)

Holder is not a “U.S. Person” (as defined in Rule 902 of Regulation S) and is
acquiring the Shares outside the United States in an offshore transaction
meeting the requirements of Regulation S;



(b)

Holder is not acquiring, has not offered, and will not offer prior to the
expiration of the applicable compliance period pursuant to Rule 903 of
Regulation S, the Shares for the account or benefit of any U.S. Person;



(c)

Holder did not become aware of the Company or the Shares through any form of
“directed selling efforts” (as defined in Rule 902 of Regulation S), and no
general solicitation or general advertising in violation of the Securities Act
has been or will be used nor will any offers by means of any directed selling
efforts in the United States be made by Holder or any of its representatives in
connection with the offer and sale of any of the Shares;



(d)

At the time of the origination of contact concerning the transactions
contemplated by this Agreement and on the date of execution and delivery of this
Agreement by Holder, Holder was outside the United States;



(e)

Holder’s acquisition of the Shares is not a transaction or part of series of
transactions that, although in technical compliance with Regulation S, is part
of a plan or scheme to evade the registration provisions of the Securities Act;
and



(f)

Holder is an accredited investor within the meaning of Regulation D promulgated
under the Securities Act.



3.06

Stop-Transfer Instructions.  The Holder authorizes the Company to issue
stop-transfer instructions to its stock transfer agent whenever necessary or
appropriate to ensure that the Holder complies with this Agreement.  The Holder
acknowledges that the Company is a party to this Agreement and may take all
actions that are necessary and appropriate to enforce this Agreement.



3.07

Advisors.  The Holder represents and warrants that he has consulted with his own
tax, investment and legal advisors with respect to the federal, state, local and
foreign tax consequences arising from the purchase of the Shares hereunder to
the extent the Holder has determined it necessary to protect the Holder’s own
interests in connection with the purchase of the Shares in view of the Holder’s
prior financial experience and present financial condition and has relied on the
Holder’s own analysis and investigation in that of the Holder’s advisors in
determining whether to acquire the Shares.



3.08

Ownership of Notes.  Holder owns the Notes free and clear of any and all liens,
pledges, charges, security interests, claims, options or encumbrances of any
kind whatsoever and pursuant to this Agreement will transfer the Notes to the
Company free and clear of any and all liens, pledges, charges, security
interests, claims, options or encumbrances.



3.09

Due Authorization.  The Holder has all requisite capacity, power and authority
to execute, deliver and perform its obligations under this Agreement.  This
Agreement has been duly and validly executed and delivered by Holder and
constitutes the valid, legal and binding obligation of Holder enforceable
against Holder in accordance with its terms.








4




--------------------------------------------------------------------------------




IV.  SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.



4.01

Survival of Representations.  All representations, warranties, and agreements
made by any party in this Agreement or pursuant hereto shall survive the
execution and delivery hereof for a period of one (1) year from and after the
Closing.




V.  MISCELLANEOUS



5.02

Expenses.  All fees and expenses incurred by the Holder in connection with the
transactions contemplated by this Agreement shall be borne by the Holder.



5.03

Further Assurances.  In addition to the actions hereunder and the documents and
instruments delivered in accordance herewith, Holder and the Company shall each
execute and deliver such other documents and instruments and take such other
action as the other party may reasonably request in order to complete and
perfect the transactions contemplated by the Agreement..



5.04

Entire Agreement.  This Agreement contains all of the terms agreed upon by the
parties with respect to the subject matter hereof.  This Agreement supersedes
all prior agreements and understandings between the parties with respect to the
subject matter hereof.  This Agreement may be amended only by a written
instrument duly executed by the parties hereto or their respective successors or
assigns.



5.05

No Assignments.  Neither party may assign nor delegate any of its rights or
obligations hereunder without first obtaining the written consent of the other
party.



5.06

Headings.  The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.



5.07

Severability.  In the event that any term, covenant, condition or other
provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.  



5.08

Governing Law.  This Agreement will be governed exclusively by and construed and
enforced in accordance with the laws and Courts prevailing in the State of
Nevada, without regard to its conflict-of-laws rules.



5.09

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed (registered or certified mail, postage prepaid, return receipt requested)
as follows:





5




--------------------------------------------------------------------------------




If to the Company:

Stevia First Corp.

c/o Robert Brooke

5225 Carlson Rd.

Yuba City, CA  95993




If to the Holder:

Wong Tsan Tung

Flat A2, 3/F

40 Ma Tau Kok Road

Kowloon, Hong Kong



5.10

Effect.  In the event any portion of this Agreement is deemed to be null and
void under any state, provincial, or federal law, all other portions and
provisions not deemed void or voidable shall be given full force and effect.



5.11

Gender and Number.  Words importing a particular gender mean and include the
other gender and words importing a singular number mean and include the plural
number and vice versa, unless the context clearly indicated to the contrary



5.12

Counterparts.  This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile and or pdf
email attachment signatures are acceptable and deemed original signatures.



5.13

Attorney Representation.  The Company and the Holder acknowledge that (a) such
party has read this Agreement; (b) such party has been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of
such party’s own choice or has voluntarily declined to seek such counsel; and
(c) such party understands the terms and consequences of this Agreement and
fully aware of the legal and binding effect of this Agreement.  The Company and
the Holder understand that the Company has been represented in the preparation,
negotiation and execution of this Agreement by Morrison & Foerster LLP, counsel
to the Company, and that Morrison & Foerster LLP has not represented the Holder
in the preparation, negotiation and/or execution of this Agreement.







[SIGNATURE PAGE TO FOLLOW]




6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Company and the Holder, on the date first above written.




HOLDER:




By:  /s/ WONG TSAN TUNG




Name:  /s/ WONG TSAN TUNG







COMPANY:

STEVIA FIRST CORP.

By  /s/ ROBERT BROOKE

Name:  ROBERT BROOKE

Title:  CEO




















7


